 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue remains that alleged under the original and unamended complaint:whether or not Respondentmaintainedwith Armco the clause in question.Respond-ent's brief concedes that the question is whether or not it may be concluded thatunfair labor practices exist from the fact that Respondent has maintained theagreement with the no-distribution clause in question.The evidence indisputablyindicates that the bulletin boards were in existence at the plant at the time of thehearing and that Respondent posted notices thereon. In addition it appears fromthe credited testimony of Weller Dalton, an employee of Armco's inspection depart-ment, that during the campaign preceding the 1964 election when he sought to dis-tribute Steelworker literature on company property he was told he would have tomove to the curb.The evidence in the present case thus establishes that Respondent has maintainedthe contract clause in question within the 6-month period preceding filing of thecharge in the instant case in the sense that it has continued to be it party to andenjoyed the fruits of the clause in question.I conclude and find that Respondent's action in thus maintaining the clause con-stituted the unfair labor practice within the scope of Section 8(b)(1)(A)alleged inthe complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices found to have occurred and set forth above, occurring inconnection with the operations of Armco, as described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYIn view of my findings set forth above that Respondent has engaged in unfair laborpractices defined in Section 8(b)(1)(A) of the Act, I shall recommend that it berequired to cease and desist therefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policiesof the Act.On the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaning of the Act.2.Armco isan employer engaged in commerce within the meaningof the Act.3.By maintaining the clause in its collective-bargaining agreement with Armcowhich prohibits employees from distributing self-organizational literature on behalfof the Steelworkers on nonwork time in nonwork areas of the Armco plant premises,Respondent has engaged in unfair labor practices defined in Section8(b) (1) (A) ofthe Act.[Recommended Order omitted from publication.]United States Rubber CompanyandUnited Rubber,Cork, Lino-leum and Plastic`Yorkers of America,AFL-CIO.Cases Nos.P-7-OA-1920 and 2-3-CA-1944.November 5,1965DECISION AND ORDEROn August 20, 1965, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, funding that the Respondenthad engaged in and vas engaging, in certain unfair labor practices andrecommending that it cease and desist therefrom. and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.She also found that Respondent had not engaged in certain other155NLRB No. 61. UNITED STATES RUBBER COMPANY557unfair labor practices alleged in the complaint.Thereafter, the Re-spondent and the General Counsel filed exceptions to the Trial Exam-iner's Decision, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedhereinafter, and orders that the Respondent, United States RubberCompany, Laredo, Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, except as modified herein.Add the following as paragraph 2(b) to the Trial Examiner's Rec-ommended Order, the present paragraph 2(b) and those subsequentthereto being consecutively relettered :"(b)Notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges unfair labor practices not specifically foundherein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on October 5 and November 17, 1964, by United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, herein called the Union, com-plaints were issued on November 19 and December 23, 1964. The two cases wereconsolidated on December 23 and were heard before Trial Examiner Fannie M. Boylson January 26 through February 3, 1965, at Laredo, Texas. The issues posed by thecomplaints and answers are whether the Respondent, United States Rubber Company,unlawfully threatened its employees with discharge or other job reprisals because oftheir union activities, and in fact discriminatorily discharged four employees becauseof their support of the Union, thereby violating Section 8 (a) (1) and (3) of the Act.All parties have filed briefs which have been carefully considered 11In his brief, the General Counsel moved to strike paragraph 7(b) of the complaint inCase No. 23-CA-1944 and paragraphs 7(a) through (e) of the complaint in Case No23-CA-1922Since no evidence at all or no credible evidence was adduced in support ofthese allegations,the motion is granted. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation having manufacturing plants located inMichigan, Wisconsin, Alabama, and California, and operating a tire proving groundnear Laredo, Texas, which is the only facility involved in this proceeding.Respond-ent concedes, and I find, that it is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintsallege,Respondent'sanswers admit, and I find that United Rubber,Cork, Linoleumand PlasticWorkers of America, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. Introduction; sequence of eventsBy about September 1963, Respondent had completed the construction of its prov-ing ground and other facilities near Laredo, Texas, and began moving its operationsfrom Lancaster, California, to Laredo.With the exception of about 11 people, includ-ing itsmanagement personnel, Respondent employed new testdrivers and otherpersonnel from the Laredo area.Respondent's test fleet operations, as distinguishedfrom some of its tire manufacturing plants, were not organized.In early July 1964, three of Respondent's employee, Jesus Morales, ArmandoVillareal, and Sabos Marcos Rocha, Jr. (all of whom were subsequently discharged,allegedly in violation of Section 8(a)(3)), decided that the Laredo operations shouldbe unionized.One of them, Villareal, volunteered to and did get in touch with aTexas State AFL-CIO representative in Laredo about the matter. Soon thereafter,however, Villareal was transferred from testdriving to office work and notified theunion representative that in view of his new lob he would be unable to assist inorganizing the plant.He recommended Morales or Sam Brewster (the fourthemployee whose discharge is alleged to have been discriminatorily motivated) tocarry on the organizational work.Morales thereafter sought out the union representa-tive who put him in touch with Union Organizer Steinke.On August 9, the Union's first organizational meeting was held.At this meeting15 employees were elected as the Union's organizing committee and from these 15,3 were chosen to serve as cochairmen. The three cochairmen were Morales, Brewster,and Guillermo Ponce, Jr.Respondent's plant manager, Maurice Williams, heard on the following morningthat organizational activities had startedAt meetings with all of the employees onAugust 12 and 14, and in a meeting with the three cochairmen of the organizingcommittee and five other union members on August 13, Williams let the employeesknow of his strong opposition to the Union and made various statements alleged tobe threatening and coercive.The Union filed a representation petition on August 21, a hearing on the petitionwas held on September 15, and an election was held on November 6.On September 22 Respondent discharged Villareal, on September 24 it dischargedRocha; on September 25 it discharged Brewster; and on November 10, while theEmployer's objections to the election were pending, it discharged Morales.Thus,within about 3 months after the Union's first meeting, two of the three cochairmenof the organizing committee and all of those who had initiated the union movementhad been discharged.Respondent contends that all four of these employees weredischarged for cause.The General Counsel and the Union contend that the reasonsassigned by Respondent were pretextual and that Respondent was in fact motivated byits desire to rid itself of these union supporters.Sharp issues of credibility are presented with respect to what was said by PlantManager Williams to employees on August 12, 13, and 14, as well as with respect tothe circumstances surrounding the discharges.B. Plant Manager Williams' talks to the employeesA number of witnesses were called by the General Counsel as well as by Respondentto testify regarding what Plant Manager Williams said in his talks to the employeeson August 12, 13, and 14. The versions of these witnesses were not entirely incon-sistent.Most of them gave only fragmentary accounts.The recollections of others UNITED STATES RUBBER COMPANY559were concededly vague.Most of those called by the General Counsel tended toemphasize those statements attributed to Williams which would support the allega-tions of the complaint that Williams threatened loss of jobs if the employees engagedin union activities or if the Union succeeded in organizing Respondent's facility.Most of those called by Respondent, on the other hand, tended to emphasize orrecall only those statements attributed to Williams which appeared to be mere predic-tions of the unfavorable consequences which might flow from the unionization of thefacility.Except for Morales who, on the day before being called to testify, refreshedhis recollection by reading over notes which he had reported or "dictated" to UnionRepresentative Vasquez in the presence of Ponce and Jimenez on August 13 and 14regarding what Williams had said on those dates, the witnesses were apparently testify-ing merely from their recollections as to what had occurred almost 6 months earlier.The task of attempting to resolve the credibility issues and of reconstructing fromfragmentary accounts a finding as too what Williams said on each of the three occa-sions has not been an easy one.However, after carefully comparing the testimony ofthe various witnesses and weighing their relative reliability (from my impression ofsome of them at the hearing as well as from a consideration of their testimony as awhole), it is my best judgment, and I find, that Williams made statements to theemployees substantially as set forth below.21.The August 12 speechAfter consulting with Respondent's Detroit office about the organizational move-ment,Williams, on August 12, called meetings of the employees in two separategroups, one at 1 p.m. and the other at 3 p.m.He told the assembled employees thathe had learned about the Union's organizational movement that was underway, thatithad started with only about 25 employees at the August 9 meeting but that thenumber had now gotten out of hand (testimony of Morales, Jimenez, and Ponce).He stated that he was upset about it, particularly because the employees had gonebehind his back to organize rather than having come to him and talked about it first(testimony of Arce).He informed them that although Respondent's manufacturingplants were organized, its test fleet operations, such as those at Laredo, had neverbeen organized (testimony of Williams, Sasse, and Brewster).He told them that byorganizing they were jeopardizing their jobs (testimony of Jimenez and Ponce), thathe did not believe that the test fleet could operate under the Union because the Unionwould permit each employee to do only one type of job, and that this practice wouldcause an increase in operating costs (testimony of Ponce and Leal).He stated thatthere were a number of independent testing companies in Texas and one in CarsonCity, Nevada, which were already undercutting Respondent in the price per mile theywere charging for testing tires (testimony of Williams), and predicted that if theLaredo operations were unionized the costs of operating the test fleet would be pro-hibitive (testimony of Williams, Dickinson and Sasse) and that about 70 employeeswould be laid off (testimony of Morales, Brewster, and Ponce).2.Williams' August 13 conference with eight employeesOn the following day, August 13, Williams called to his office the three organizingcommittee cochairmen (Morales, Brewster, and Ponce), three other committeemen(Jimenez,Molina, and Guajardo) and two other employees who had attended theAugust 9 union meeting (Semmelmann and Perez).He told them at the outset thattheymight as well start looking for other jobs (testimony of Jimenez, Morales,Brewster, Ponce, and Semmelmann).He singled out Brewster as being the "maininstigator" of the Union and said he had not expected that sort of thing from him(testimony of Morales, Jimenez, Brewster, and Ponce).He accused Jimenez ofhaving been negligent a few days earlier when a tire came off the car he was drivingand warned that he could find reasons for firing the employees-that he could evenfire them for their past mistakes (testimony of Jimenez and Brewster corroborated inpart by Morales).He advised all of them to find another place to work where theywould be happier (testimony of Ponce and Semmelmann).He stated that Respond-ent's test fleet had never operated under a union, that it could never compete withindependent test fleets, and that if the costs at Laredo got out of line, Respondentwould have to contract work out to independent tire testers (testimony of Moralesand Jimenez).At one point during the meeting, Ponce stood, gave his name, andannounced in a loud strong voice that he was for the Union; the others present saidthey were too (testimony of Williams, Morales, Jimenez, and Ponce).Williamsadmonished the group for not having come to him to discuss any complaints they21 do not credit the testimony of either the General Counsel's witnesses or of Respond-ent's witnesses which is inconsistent with the findings hereinafter set forth. 56 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad instead of going to the Union, and told them that his door was always open tothem (testimony of Ponce and Williams).He asked them what they were unhappyabout (testimony of Williams and Semmelmann). Brewster then asked why he hadnot been given the skid and traction work he had been promised when hired, andWilliams denied that such work had been promised him (testimony of Williams andPonce).Perez and Semmelmann complained that the employees in Laredo were notbeing paid as high wages as Respondent had been paying in California and Williamsacknowledged that this was true but explained that the standard of living was differentin Laredo and that a survey of wages paid in the Laredo area showed that the wagesbeing paid by Respondent were fair (testimony of Ponce and Williams).Williamsasked the employees whether they could "undo" what they had started and Moralesreplied that they could not, that they were still all for the Union; the other employeesagreed with him (testimony of Morales and Ponce).Williams then told them, "Well,there's nothing else I can do with you boys, you are dismissed" (testimony ofMorales). Semmelmann and Perez asked if Williams was giving them their "walkingpapers" or firing them (testimony of Morales, Jimenez, Brewster, Ponce, and Wil-liams).Williams replied that be was not firing them but repeated that they had betterstart looking for other jobs because they would not be working there long (testimonyof Morales, Jimenez, and Ponce).I do not credit Williams' testimony that he called the meeting because SupervisorMarlin had told him that these eight employees had been reported as having madethreats to employees to get them to sign union cards or attend union meetings, andthat he warned these eight employees in that meeting that he would not tolerate suchthreats.Williams' testimony in this respect has no support whatever in the record.Semmelmann (Respondent's own witness), Morales, and Jimenez specifically deniedthat any mention of threats was made at that meeting; all agreed that it was only atthe August 14 meeting on the following day that Williams mentioned hearing aboutthreats.3.The August 14 speechOn the next day, August 14, Williams called another meeting of all the employees.It is undisputed that he repeated in substance some of the things he had said at the firstmeeting about the history of Respondent's test fleet operations and their competitivenature.He had with him some brochures which, he said, substantiated his statementsthat there were a number of independent tire testing operators in Texas and one inNevada which were charging less per mile for testing tires than it was then costingRespondent.He stated that if the Union became the bargaining representative thecosts of testing per mile would increase and that Respondent would have to have itstesting done by independent testers with the result that many of Respondent's employ-ees would have to be laid off, perhaps as many as 70, or 50 percent (testimony ofMarlin and Villareal).He told the employees that anyone interested in reading thesebrochures could see them in his office.It is undisputed that at one point during the meeting Williams said that he hadheard that some threats had been made by some of the union employees to forceothers to sign union cards or go to union meetings, and that he would not tolerate anythreats.Brewster then inquired whether Williams had reported the threats to policeand when Williams replied that he had, Brewster said he was glad to hear that becausehe knew of no threats made by any union people and he wanted to be sure that theunion campaign was conducted in a lawful manner .33No evidence was adduced to show that any union person had in fact made any threat.Williams testified that Supervisor Marlin had told him about the alleged threats.Theonly testimony given by Marlin on the subject of threats was to the effect that he hadheard that threats were made to employee Rocha who had been elected as one of the 15members of the Union's organizing committee at the first union meeting and who was oneof the three initiators of the union movement.Marlin testified: "[Rochal made a state-ment to me one morning in the lunchroom that two or three of the fellows that wereinterested in the Union had told him that if he did not go to the meeting that they weregoing to kick hell out of him . . . . Mr Williams had instructed us at meetings if weheard of any threats . . . that we were to let him know . . . I put it in writing and gaveit to him."No such written report, however, was introduced.Rocha himself testifiedthat he never heard any threats made and I am convinced that this is trueNevertheless,as demonstratedinfrain connection with treating the issue whether his subsequent dis-charge was discriminatorily motivated, it appears that Rocha informed several of Respond-ent's supervisors and Williams himself that he was opposed to the UnionIt is a fairinference, and I find, that in an attempt to exculpate himself from blame by his superiorsfor the initial support he had given the Union, Rocha sought falsely to lead them tobelieve that he bad been forced to do what he had done. UNITEDSTATES RUBBERCOMPANY561During the course of this talk, Williams also told the employees that he knew theidentity of the union committeemen-including the three heads who consisted of twodrners and one office person (testimony of Morales, Ponce, and Villareal).Hestated that he knew there would be another union meeting on the following Sundayand that he would know who attended that meeting (testimony of Morales, Jimenez,Brewster, Ponce, Villareal, Ramirez, Arce, and Leal).4He added that anyone attend-ing might as well start looking for another jobIt is noted that Williams, in denying that he mentioned knowing of the union meet-ing which was to be held on the following Sunday, was contradicting the testimony ofRespondent's own witnesses, Ramirez, Arce, and Leal. as well as five witnesses calledby the General Counsel. Because of Williams' lack of frankness and veracity in testi-fying with respect to this and the August 13 meeting with the employees, I have givenlessweight than I might otherwise have given to his explanations for the discharges,treatedantra,of the alleged discriminatees.4.The August 25 bulletin board notice and Williams' later speechOn August 25 there was posted on the bulletin board at the plant a notice signedby W. J Dobie, manager of production evaluation in Respondent's Detroit office.This notice, after telling the employees that Respondent was aware of the Union'sattempt to organize the employees at the Laredo proving grounds, stated,inter alga,regarding Respondent's position.It is not necessary to join a union and we would prefer that you do not. It shouldbe noted, however, that the Company appreciates its legal obligations in thismatter and has not, nor will it in the future, discriminate against employeesbecause of lawfully conducted union activity, nor will it dismiss employees orclose existing facilities merely to avoid dealing with unions.What I am tellingyou is simply the attitude of the Company toward the necessity of the forma-tion of a union for the Proving Grounds.We do not believe it would be toour mutual best interests that one be formed.The mere fact that a union organizer says that something will be done if thereis a union does not make it so. Any such "changes" would have to be bargainedfor and might or might not become a reality.No union can guarantee job security, nor can any union tell you that becauseyou fail to sign authorization cards your job security is being put in jeopardyYour jobs at this facility depend primarily on keeping our facility in a soundcompetitive position with low costs, high quality and good customer service.Later, about September 2, Williams made a speech to the employees in which he readthis notice from his superior at the Detroit office.4Morales testified, and I find, that following Williams' August 14 speech, he had theplace of the union meeting changed from Chavanas Ranch to Seven LightsHe alsochecked with the police department to ascertain whether Williams had in fact reportedany threats supposedly made to the employees and was informed by that department thatit had no record of any such report'This was Morales' testimonyBrewster's recollection was that Williams said theapproximately 70 employees who had signed union cards might as well start looking foranother jobJimenez' account was that Williams said he would find out who attendedthe forthcoming meeting and they "would be fired " Ponce testified that Williams saidanyone attending "would be dismissed."Vi lareal's recollection was that Williams saidanyone attending "would be fired."Although each of these witnesses may correctly haveinterpreted what Williams said, I have accepted Morales' account as the most accurate,not only because he had recently refreshed his recollection from notes dictated on the dayof the event but because it appears from other statements made by Williams, particularlyat the August 13 meeting, that it was characteristic of him to leave some room for innuen-does in issuing his threats.Morales' version also would more nearly accord with that ofRespondent's witness, Ramirez-whose testimony in general I found credible-that Wil-liams said Respondent "would have to cut the manpower" if the plant became organized"because they couldn't operate with a union," but that he did not threaten to "fire"anyone.In view of Williams' reference to knowing about the scheduled meeting and thepeople who would attend-which Ramirez conceded Williams mentioned-the employeeswere warranted in interpreting Williams' remarks as an expressed intention to select fora reduction in force those employees who demonstrated their continuing support of theIjnion by attending the scheduled meeting 562DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusions Respecting Williams' SpeechesIt is not necessary to analyze each of Williams' statements regarding the effect ofunionization upon Respondent's Laredo facility to determine whether it constitutesmerely an expression of views, argument, or opinion within the protection of 8(c) ofthe Act, for it is clear that during his talks with all the employees as well as during hisinterview with the eight employees on August 13, he made unlawfully coercive andthreatening statements.His singling out of Brewster at the August 13 meeting as the"main instigator" of the Union, along with pointing out to Jimenez that he had beencareless in losing a tire, that Respondent could find reasons for firing employees andcould even fire them for their past mistakes, could reasonably have been interpretedby the employees present only as meaning that Williams was aware of the identityof those active in the Union's behalf and meant to find pretexts for discharging themif they continued in those activities. In this context, his urging of the employees toundo what they already done was plainly an unwarranted interference with their orga-nizational rightsSo coercive were Williams' remarks at this meeting that two of theemployees thought he was perhaps firing them forthwith when he told them they weredismissed.His response to their inquiries as to whether they were being fired canhardly be considered reassuring, for although he stated that he was not firing them,he added that they had better start looking for other jobs because they would notbe working there long.This was in effect saying that he would be firing them later ifthey succeeded in their attempts to unionize the test fleet.At the August 14 meeting, Williams continued his coeicive and threatening con-duct.His statement that he knew the identity of the committeemen, including thethree heads, was in itself coercive for it is a reasonable conclusion that by divulgingthis information to the assembled employees, Williams intended to and did cause themto fear that their own union activities might be known to Respondent and that repris-als would follow.To be certain that they got the point, Williams also told them thathe knew there would be another union meeting on the following Sunday and wouldknow who attendedThis, without more, would have been a sufficient warning ofreprisal but Williams could not resist driving home his point by adding that thoseattending had better start looking for other jobs. In the face of these blatant threatsto discriminate against employees who continued their support of the Union, I haveno doubt that Williams' further statements about being unable to operate under unionconditions because the Union would cause an increase in operating costs, and his pre-diction that a unionization of the test fleet would result in a curtailment of about 50percent of the employees were not made in good faith and were intended to and didcoerce the employees in their organizational rights.6It isfound that by the conduct above described, Respondent interfered with,iestrained, and coerced its employees in the exercise of their Section 7 rights, in viola-tion of Section 8 (a) (1) of the Act.Respondent contends that any coercivestatementsmade by Williams on August 12,13, or 14 were neutralized by the posting of the August 25 bulletin board notice andthe later reading of this notice to the employees. I do not agree.The notice did notpurport expressly to repudiate anything that Williams had said and it devoted morespace to expressing Respondent's opposition to the Union thanto assuringthe employ-ees that it would abide by it legal obligations under the Act.Moreover, it was Wil-liams at the Laredo proving grounds, not Dobie in the Detroit office, who controlledthe day-by-day operations at Laredo and determined whether and for what reasonsan employee was to be discharged I find that neither the August 25 notice nor Wil-liams' subsequent speech was sufficient to overcome the coercive effect of Williams'previous statements.C. The dischargesDespite Williams' threatening and coercive statements, the Union filed a represen-tation petition with the Board on August 21, a hearing on the petition was held on Sep-tember 15, and an election was conducted on November 6, at which a majority of theemployees voted for the Union.During the preelection period, as already noted,6 As a basis for his statement that the Union would cause an increase in operating costs,Williams testified that he believed union restrictions would cause this and referred tohis latest experience along this line when in 1958, upon arriving at Respondent's Detroitplant after an across-country test drive, he and the tire engineers were not peimitted byunion members to touch the tires on the test cars until specific permission from the unionsteward was obtainedThere is no evidence indicating that the Union seeking to organizethe Laredo employees would insist upon imposing any such restrictions as those encoun-tered by Williams 6 years previously in Detroit, and Respondent certainly could not becompelled to adhere to any such restrictions even if demanded by the Union. UNITED STATES RUBBER COMPANY563Respondent discharged Villareal and Rocha, two of the three employees who hadinitiated the union movement, and Brewster, who had been elected one of the threecochairmen of the organizing committee at the first meeting.On November 10, whileRespondent's objections to the election were still pending, and the outcome of the elec-tion had therefore not yet been finally determined, Respondent discharged Morales,who was both one of the initiators of the union movement and one of the cochairmenof the organizing committee.For the reasons hereinafter set forth, I am convincedand find that only two of these discharges, those of Brewster and Morales, were dis-criminatorily motivated.All of these discharges are treated below in the sequence inwhich they occurred.1.The discharge of Villareal on September 22, 1964Armando Villareal was hired by Respondent as a testdriver in February 1964. Itwas he who personally secured the services of AFL-CIO Representative Vasquez ingetting theorganization started.Prior to the first meeting on August 9, however, hewas transferred from driving to work as a posting clerk in Respondent's offices, andinformed Vasquez that because of his new job and a hope that he could work himselfinto a supervisory position, he did not wish to have anything further to do with theunionmovement.He did not in fact participate further in union activities until some-time after he was transferred back to driving work in late August.Thereafter, heattended a union meeting on September 13.7In early September-prior to attending the September 13 meetingon an occasionwhenhe was called to Williams' office and requested not to report for work before4 o'clock in the mornings-Villareal broached the subject of the Union to Williams.According to Villareal, he told Williams that although he had started the union move-ment, he had not thereafter been active in it and had attended no unionmeetings.Williams replied that he knew Villareal had attended none of themeetings.Villarealexplained that he had been given no reason for having been transferred from officework back to driving and thought perhaps the transfer was because someone "had toldon" him, revealing his initial role in the union movement.Williams did not reply tothis statement and Villareal continued talking, stating that he also realizedthat histransfer could have resulted merely from a desire of Williams to traindifferentpersonnel.Williams' version of this discussion about the Union was that Villareal had askedto talk with him and set the record straight.Villareal toldWilliams that he had neverhad anything to do with the Union, though he had been accused of it, and that he didnot want to have anything to do with it.Villareal toldWilliams that he had askedpeople to stop calling him about the Union.Williams replied that he had neveraccused Villareal of having anything to do with the Union.Except for Williams'testimony that Villareal said he had never had anything to do with the Union, the twoversions are not necessarily inconsistent and I accept both. I find it unnecessary toresolve the conflict in the two versions for even accepting Villareal's version, Villarealwas clearlyrenouncingthe Unionand givingWilliams nocause to discriminate againsthim for union reasons.To be sure, Villareal did thereafter attend oneunion meetingand it is possiblethatWilliams may have learned of that fact in the same way helearnedabout some of the other union activities.Nevertheless, as shown below,Villareal gave Respondent reasonable cause to dischargehim and I am convinced thathis discharge was for cause rather than for union activitieseven were I to assume thatWilliams knew about all of Villareal's union activities.Villareal was discharged on September 22, by a letter of thatdate delivered to himby his son, Armando Villareal, Jr., who also worked for Respondent. The text of theletter, signed by Lee Marlin, his supervisor, reads as follows:Mr. Williamsrequeststhat you turn in youruniforms and identification card,as your employment was on a full time bases [sic] and U.S. Rubbertest fleetshould be your primary obligation, not secondary.You are terminated as of this date.7 At that meeting Villareal saw a man whohe believed to be Williamslooking throughthe glass panelin the doorto the meeting room and so Informed the presiding unionofficial.This was clearly a case of mistakenidentity, however, forthere was ample andconvincing evidence introduced to show that Williams was not even intown on the after-noon of the meeting.TheGeneral Counsel,by moving to dismiss the allegation of thecomplaint that Respondent engaged in surveillance of a union meeting, has in effectconceded that it was not Williams who looked in on the union meeting.212-809-66-vol. 155-37 564DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 90 days before being hired by Respondent, Villareal sold a cafe and barwhich he had owned and operated. In late August he decided to open a bar and tohire someone to operate it for him.He did open it on Labor Day, September 7. Inconnection with preparing to open this new business he had requested and beengranted permission to take time off from his work on August 26 and on three sepa-rate occasions totaling 17 hours during the week before Labor Day.According to theundenied and credited testimony of Supervisor Marlin, he told Villareal followingthese requests for time off that the Company's business had priority over his personalbusiness and that Villareal would have to choose between the two.8On the morning of September 22, Villareal again called the plant about taking theday off to attend to personal business a Supervisor Marlin, who answered the tele-phone, replied, "All righty, I will schedule somebody in your place and schedule youfor work tomorrow."According to Marlin's credited testimony, in accordance witha habit he acquired while working as a radio dispatcher for the police department, ashe answered the telephone he jotted down the time, which appears on a note readingas follows: "Armando Villareal Sr-Called 4:45 a.m.Will not be in as he hasbusiness to take care of today."A few minutes later, after checking his drivers'schedules and listing Villareal's son to drive in Villareal's place, Marlin made the fol-lowing note on another scrap of paper: "Stating `I won't be in today. Put someoneinmy car. I'm not sick but I have some business to take care of today.' "He thenplaced both notations in an envelope and left them on Williams' desk.About 8 a.m.,Williams instructed Marlin to terminate Villareal and Marlin wrote the letter of ter-mination described above.10It is true as the General Counsel and the Union point out in their briefs thatRespondent had been rather lenient with several other employees and had toleratedseveral unexcused absences from at least two of them-Guerra and Muckelroy-before warning them that another absence would result in their discharge. Followingthe warnings each had again failed to show up for work and had announced there-8Williams testified that just after Labor Day, on September 8 or 9, be talked to Villarealabout his absences, going into detail about the reasons for each, and "told him that hecould not be absent any more and that if he was absent any more he would be terminated "He further testified that Villareal told him on this occasion about having bought andopened a bar, but said that be had people lined up to operate it and would not be absentagain.Villareal testified, on the other hand, that he could not recall ever having receivedany warning from Williams about his absences and that the only time he talked to Wil-liams about taking time off was on the first day lie started working, when he requestedand Williams granted him part of the day off. I find it unnecessary to resolve the conflictin this testimony of Williams and Villareal for it is clear from Marlin's testimony thatVillareal had been warned of Respondent's unwillingness to continue granting him timeoff to attend to his personal businessO At the time he called, Villareal had already decided to quit Respondent's employmentbut had apparently not decided upon the exact date. This fact, however, was not knownto Respondent at the time it discharged him.10 Villareal placed the time of his telephone call to Marlin as "about 3:55 a.m " onSeptember 22, explaining that he had set his alarm clock at that time in order to be ableto get to work by 4 B0, his regular starting time, if necessary. This version has corrobora-tion in the testimony of Villareal's son who, from August 5, 1964, until a few weeks priorto the hearing, was also employed by Respondent as a driver. The son explained thatSeptember 22 was his day off as a driver; that his father, as was his practice, called himat 4 a.m. to awaken him, The son customarily drove by his father's house and pickedhim up, both arriving at work togetherWhen his father called on September 22 andsaid he was not reporting for work that day, the son asked if there was any message tobe delivered.The father replied in the negative, explaining that he had already calledthe plantThe son arrived at work on time and saw that his own name had been addedto the list of those scheduled to drive that day, by placing "Jr " after his father's name,and that his father's name was on the"day off list."These explanations are clearlyinconsistent with Marlin's version,supported by one of the notations he purportedly madeat the time Villareal called him.The General Counsel has suggested in his brief that thenotation of the time when Villareal purportedly called, "4.45 a.m ," could easily have beenwritten "4 15 a.m." and that with the later addition of a checkmark the time could havebeen altered to read as it now does. This is a possibility but unlikely ; and even theGeneral Counsel's speculative version would not make the documentary evidence jibe withthe testimony of Villareal and his son, for under their version, Villareal called the plantabout 3.55 a.m., not at 4:15 a.m. I have therefore credited Marlin's version as to thetiming. UNITED STATES RUBBER COMPANY565after that they were quitting.All of Villareal's absences were excused by Marlin butWilliams knew that the reason for them was Villareal's attempt to carry on anotherbusiness while working for Respondent, and he could well expect continued frequentabsences by Villareal for this reason.Villareal had been warned following his fourother absences within less than month that Respondent would not tolerate suchabsences to enable him to take care of his personal business.His announcement toMarlin on September 22 that he would again be absent on account of personal busi-ness-and a tardy announcement at that-furnished ample grounds for the dischargeand I have no doubt that this was the true reason. I therefore conclude that Respond-ent did not violate Section 8(a) (3) of the Act in discharging Villareal.2.The discharge of Rocha on September 24Sabos Marcos Rocha, Jr, was hired by Respondent in November or early Decem-ber 1963, and, after working 3 days as a janitor, was put to work lubricating andservicing vehicles.This was work at which he had had previous experience whileemployed in his father's service station.He worked on the 8:30 p.m. to 5 a.m. shiftand was without direct supervision until Shop Foreman Clyde Dickinson came onduty at 4 a.m.Rocha's part in the union movement has already been mentioned.He along withVillareal and Morales were the three employees who decided to initiate the unionmovement, and he attended the first union meeting, at which he was selected as 1 ofthe 15 members of the organizing committee. Soon thereafter, however, he ceasedsupporting the Union and began telling Respondent's management representatives,including Plant Manager Williams as well as fellow employees, that he was opposed tothe Union. It is undisputed that on a Saturday, about August 29, he telephoned ShopForeman Dickinson while the latter was having breakfast at his home, and told Dick-inson that although he had been 100 percent a union man, he had now changed hismind and wanted no part of it.Dickinson suggested that Rocha call Williams andtell him this.Rocha then did call Williams and told Williams substantially the samething.iiMoreover, as already noted, he sought to exculpate himself from blame byfalsely telling Supervisor Marlin that two or three of the employees had threatened"to kick hell out of him" if he did not attend a union meeting.While thus seeking to protect himself against recrimination by Respondent becauseof his early union activities, Rocha did not take the same precaution against protectinghimself against discharge for failing to perform his duties on the job.There hadbeen complaints from some of the drivers about the manner in which the vehicleswere being serviced and supervisory personnel had talked to him about these com-plaints even before the Union came into the picture.It first came to Shop Foreman Dickinson's attention in February or March thatRocha was not always servicing all the vehicles scheduled to be served, and in AprilorMay, after receiving a complaint from Assistant Manager Kelly, who was incharge of vehicular maintenance and repair, that some of the service cards for vehiclesleft to be serviced were not being completed, he talked to Rocha about the complaint.12Rocha explained to Dickinson that he had not been completing his work because hehad been kept busy at other things such as transporting someone in the office to town.Dickinson corrected this situation and Rocha's work appeared to improve for a whileafter that.In July and August the drivers started complaining that the oil was low on vehiclessupposedly serviced by Rocha. Supervisor Marlin and Mechanic Ramirez told Kellythat they believed the vehicles had not been serviced although the cards indicatedthat Rocha had serviced them.Kelly reported this fact to Shop Foreman Dickinsonwho then talked to Rocha. Rocha explained that it was his practice to put 4 quartsof oil in the vehicle, run the motor a while, then add a fifth quart, but that he some-times forgot to add the fifth quart.He also explained that it was his practice to fillin and initial the service cards of vehicles which were to be serviced before startinghiswork in order to keep the cards clean, and that he would sometimes forget to"I do not credit Rocha's testimony that about September 14, while in the plant coffeeshop where McMullen and other supervisors were drinking coffee, he told McMullen thathe had signed a union card and had also signed up 15 other employees. I credit insteadMcMullen's denial that Rocha ever made any such statement to him and McMullen'sfurther testimony that he had been told by Shop Foreman Dickinson that Rocha wasagainst the Union.12There is a service card for each vehicle. It Is Rocha's duty, when servicing a vehicle,tomark on the card the date, the odometerreading, andthe service performed and toinitial it. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDcorrect the cards later to show that the work had not been done.Dickinson instructedhim not to fill in the cards until the work was completed and suggested the use ofscratch paper to mark down what services were performed on each vehicle as the workwas being done.Further complaints were made by some of the drivers to Supervisor Marlin later inAugust and in September about vehicles not receiving the service indicated on theservice cards.In late August, Dickinson had Marlin and the mechanic check the oillevel, the discoloration of the oil,and the oil filters on vehicles Rocha was supposedto have serviced and, after receiving a report from them that in their opinion Rochacould not have changed the filter and the oil in one vehicle as the service card hadindicated,Dickinson again called Rocha in for a talk.Rocha admitted that he hadnot changed the filter but said he would get to it on the following night for sure.On September 1, the day before Dickinson left for his vacation,he and Kelly dis-covered a car on a hoist which Rocha had supposedly lubricated but which, in theiropinion,could not have been lubricated.AfterDickinson left for his vacation on September 2, Assistant Manager Kellytook over his duties.About September 8 or 10, he found an obvious error in theodometer reading on one of the service cards and called Rocha's attention to it.Thenon September 21, the differential on a pickup truck was burned up after being drivenonly 59 miles after it had supposedly been serviced by Rocha.Mechanic Ramirezreported that it was out of grease and that there was no oil in the differential, factswhich he attributed to Rocha's failure to properly service the vehicle.Followingthis incident,Kelly on September 22 made an inventory of the oil filters in the partsroom.He then listed the vehicles that were to be serviced that night and put themin a sealed envelope for Supervisor Marlin, with instructions that the vehicles wereto be checked the next morning to ascertain whether they had in fact been serviced.On the night of September 22, Rocha marked the service cards indicating that all thevehicles had been serviced in the manner called for; this included the installation of anoil filter in another pickup truck.The next morning,Marlin, with the assistance ofRamirez, checked the vehicles and found that three or four of them had not beentouched.Kelly checked the cards against the inventory of filters in the stockroom andfound that a filter on a pickup truck which the service card indicated was changedwas not in fact changed.13Kelly then discussed the matter with Plant Manager Williams and recommendedthat Rocha's services be terminated.Williams left it up to Kelly to handle the prob-lem but instructed him to get Rocha's side of the story before taking any action.On the following day, Kelly talked with Rocha, recited his failure to change thefilter on September 22, his falsification of the service card, and a number of his otherderelictions.Rocha offered no explanation for his failure to change the oil filter butdisputed thatMarlin and Ramirez could ascertain by looking at the oil in a carwhether he had changed the oil in vehicles which they had reported as not havingbeen serviced.Kelly discharged him at this interview.He testified that he dis-charged Rocha for falsifying company records and indicating that he had accom-plished work which he had not done. I have no doubt about this being the truereason.I find that Respondent did not violate Section 8(a)(3) of the Act in dis-charging Rocha.143.The discharge of Brewster on September 25Sam Brewster, before being hired by Respondent on October 29, 1963, had beenemployed as a police officer and had driven a police car.He started with Respondentas a regular testdriver but later, after Supervisor Fletcher suggested that he volunteerfor high-speed driving, a job requiring greater skill, he did so and became a high-speedtestdriver.Brewster was a cochairman of the organizing committee and was accused byWilliams at the August 13 meeting of being the "main instigator."He was not intimi-dated by this accusation however, and the next day when Williams told the assembledemployees that he had reports that union people were threatening employees, Brewsteris At the hearing, Rocha conceded that he had forgotten to change a filter on Saturdaymorning, September 19, though he had marked on the service card that it was changed.He testified that he did not remember this omission until be had started home; that onthe following Monday morning he looked for the service card for the purpose of correctingit but could not find it;and that he did not tell anyone about his failure to service thecar as indicated on the card.14 The findings regarding Rocha are based upon the credited testimony of Dickinson,Kelly, Marlin,Ramirez, and Williams. Insofar as Rocha's testimony is inconsistent withthe findings above setforth,I do not credit it. UNITED STATES RUBBERCOMPANY567arose and asked Williams whether he had reported the threats to the police andassured all present that he knew of no threats and wanted to see that the Union'scampaign was conducted in a lawful manner.He was discharged by Williams on September 25, following an incident on Respond-ent's 5-mile circular proving ground track, without being afforded any opportunity totell his side of the story and, indeed, without Williams even talking to the supervisoron the basis of whose written report Williams purported to act.On the morning inquestion, Brewster was driving a passenger car at a test speed of 80 miles an hourin the 80-mile lane of the track, and Supervisor Roberto Vidaurri was driving apickup truck at a test speed of 60 miles an hour in the 60-mile lane. The 60-milelane isin the lower or inside part of the circular track.The highest speed lane, forvehicles traveling 140 miles an hour, is on the most elevated or outside lane of thetrack.The track is graded and banked so that vehicles traveling in their proper speedlane require no steering.The vehicles travel counterclockwise. If trouble developsand it is necessary to go off the test track onto the parking lane, a car in a high-speedlane must cross the lower-speed lanes.Brewster's account of the incident precipitating his discharge may be summarizedas follows.That morning, as Brewster was driving in the 80-mile lane and passingVidaurri in the 60-mile lane, with about 6 or 8 feet distance between the front ofVidaurri's truck and the front of Brewster's car, Brewster heard a thud under his carwhich he thought could have been caused by a piece of rubber from a tire comingapart.He continued on at his test speed for what he believed was a safe distance,until he was about 100 feet ahead of Vidaurri's truck and could see it in his rearviewmirror,1:5 then flashed his left-turn signal, cut across the 60-mile lane at an angle, andcame to a stop off the track between one-half and three-fourths of a mile from thespot at which he heard the thud.He did not apply his brakes while on either the80- or 60-mile lane but he put his foot on the brake pedal, without depressing it, aftertaking it off the accelerator and decelerating as he crossed the 60-mile lane.Hetraveled about one-fourth of a mile in the parking lane before applying his brakesand stopping.He then got out of his car, checked the left front tire, found it allright, and was walking over to check his right front tire when Vidaurri passed by inthe pickup truck.Finding nothing wrong with any of his tires, he drove back ontothe track and continued his testdriving for about another half hour.Vidaurri's version of the incident is that Brewster crossed over into the 60-milelane when only about 30 feet in front of the pickup truck Vidaurri was driving,causing Vidaurri to go into the higher speed lane without having a chance to lookback and ascertain whether it was safe to do so.1°He further testified that the brake-lights of Brewster's car wereon ashe came onto the 60-mile track at an angle andthat Brewster came to an abrupt stop at the left of the 60-mile lane.Following this incident, Vidaurri continued driving around the track once more,then filled his vehicle with gas and changed the tires.Thereafter, he stopped by theoffice, wrote a report on the incident involving himself and Brewster, gave this reportto Supervisor Fletcher, and had a brief conversation with him before taking anothercar out for highway testing.This was the first time since becoming a supervisorabout 10 days earlier that he had made a report on any employee.According toVidaurri, he made the report to Supervisor Fletcher because he was not completelybroken in as a supervisor and was still working under Fletcher at that time. Fletcherpromised to, and did, transmit the written report to Plant Manager Williams afterfirst getting the signature of employee Semmelmann on it as a witness to the incident.This report is incorporated in Brewster's discharge letter describedinfra.FletchertoldWilliams that Vidaurri appeared "shook up" over the incident.According to Semmelmann, he was driving in the 90-mile-an-hour lane about 300yards behind Vidaurri when he saw Brewster cut across the 60-mile lane. Later thatmorning, Supervisor Fletcher asked Semmelmann if he had seen the incident andSemmelmann replied that he had. Fletcher then asked Semmelmann if he wouldlike a report written up and Semmelmann said that he would. Fletcher thereuponshowed him Vidaurri's report and asked if that was how it happened.Semmelmannsaid "Yes" and signed the report.15This, as William Briscoe (Respondent'smanager of roadtesting from its Detroit office)testified,would take about 5 seconds during which Brewster would have traveled about585 feet.leAccording to Briscoe's expert testimony,drivers traveling in the 80-mile lane shouldmaintain a distance of at least 1,000 feet between each other.It would therefore havebeen safe for Vidaurri to go into the higher lane under these circumstances and unsafeonly if a driver in the 80-mile lane had been driving dangerously close to Brewster. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDBetween about 10:30 and 11 a m., after Fletcher had delivered Vidaurri's reporttoWilliams, the latter sent for Semmelmann.According to Williams' credited testi-mony, he "handed [Semmelmann] this report and asked him if this was what he sawand if this was an accurate description of what had taken place." Semmelmann "readitand said yes, that'swhat happened."Williams then dismissed Semmelmann andleftword for Brewster to see him.Williams testified that he regarded Brewster'sconduct as deliberate but offered no explanation as to why he considered it deliberate.According to Brewster's credited testimony, when he reported to Williams' office about1p.m.,Williams handed him his discharge letter, stating, "You asked for it."Headded that someone had signed a complaint against him and that Semmelmann was awitness.He asked Brewster to turn in his ID card and uniforms.Brewsterattempted to explain what had happened but Williams said he wanted no discussion.The body of the discharge letter reads as follows:Road Supervisor, Roberto J. Vidaurri, submitted the following written reporttoManagement on this date, September 25, 1964:"Brewster, driving C2289 about 8:15 and doing 80 (M P.H.) at theH.S.T. cut in about 30 ft. in front of me causing me to go to the upperlane without having enough timeto check ifanother vehicle was comingfrom the rear.This sudden stop was uncalled for and could have veryeasily cause[d] an accident."Signed:Robert J. Vidaurri"Witness to this was George Semmelmann."Signed:George SemmelmannDuring your employment of approximately 11 months as a test driver, youhave repeatedly ignored the safety rules of the Company as well as instructionsgiven you by supervision.You were reported in both June and July of this year by other test drivers ashaving entered the high speed track at excessive speeds, completely ignoring thestop sign on the "On Ramp" prior to entry on the high speed track. In bothof these cases, the alertness of the other drivers avoided possible seriousaccidents,We have given you every opportunity to consider the danger you have createdfor yourself and for your fellow employees.We can no longer risk the lives ofour other drivers, as well as your own.We are hereby giving you notice of your termination as of this date.At the hearing, Brewster denied the charge mentioned in the letter that he had,ever failed to stop at the stop sign on the proving ground track but explained thaton one occasion, in June or July, Supervisor Marlin told him that Williams' son, acollege student working during the summer, had accused Brewster of failing to stopand that Brewster would probably be called into Williams' office about it.Brewstertestified that on the occasion in question the tachograph on his car showed that hehad in fact stopped and he showed the tachograph sheet to Supervisor Fletcher toprove that he had stopped; Brewster testified, however, that because of a little knollbetween the stop sign and the car driven by Williams' son, Brewster could not seethe latter car until he started onto the tiack.Although I credit Brewster's testimonythat he stopped at the stop sign, I am satisfied hat he did not thereafter proceed ontothe track as slowly as he perhaps should have done.17At the hearing Respondent adduced evidence as to the following other incidentsor complaints it had against Brewster which it had not mentioned in the dischargeletter as reasons for or in justification of its decision to discharge Brewster. (1) OnJune 25, when Brewster-because of mechanical trouble for which he was notresponsible-was delayed for almost 2 hours in starting an oil temperature test runwhich was supposed to be made at the test speed of 90 miles an hour and SupervisorFletcher asked him to try to make up the mileage called for before the regular quit-ting time,Brewster drove the car for 340 miles without stopping, except for gas,skipping his lunch and coffee break. Supervisor Sullivan was riding with Brewsterand taking oil tests as they drove.There is no evidence that he criticized the mannerinwhich Brewster was performing his part of the test.Either as a result of thelong run at high speed without stopping (Brewster's explanation) or as a result ofBrewster's driving at 95 miles an hour part of the time (Williams' explanation), theoil temperature was excessively high on that test and Williams regarded the test as34Marlin testified to only,one occasion-the occasion about which Brewster testified-on which it was reported to him that Brewster had failed to stop at the stop sign ; andWilliams himself testified to only one occasion on which he tallied to Brewster about suchan accusationI am convinced that there was only one such occasion,not two, as testifiedto by Williams and as mentioned in the discharge letter. UNITED STATES RUBBER COMPANY569clouded.He mentioned the excessive speed factor along with other explanations inthe report covering June 19 through 26 which he made to AC Sparkplug Division,for wnich Respondent was doing the test. (2) About September 9, Williams repri-manded Brewster and Ponce allegedly for following too closely on the highway.When they denied having driven on the highway at all that day and explained thatthey had driven only on the proving ground, he apologized.Later, however, hecalled them back into his office and said that it was on the high-speed track that theywere following too closely, they denied this charge also. (3) On September 23,Assistant Manager Kelly informed Brewster, and reported to Williams, that Brewsterhad failed to leave the test steering column of his car in the proper position andWilliams talked to Brewster about this.The test on these steering wheels was con-ducted over a 3- or 4-month period between September and December 1964.Nomechanical damage could result from a failuie to shift the steering column but, as apart of testing a new type of steering wheel which could be used in a low, middle, orhigh position,the manufacturer,in order to insure a certain amount of use of theshifting process, had requested that the testdriver, when stopping for lunch andbreaks during the day as well as at the conclusion of the day'swork, shift the steeringcolumn to the up position.Drivers occasionally would neglect this when stoppingand various supervisors would call their attention to the omission or report it toWilllams.tsIn addition,Respondent even adduced evidence regarding Brewster's alleged mis-feasances which it had not even heard about at the time it discharged him.Thisevidence consisted of the testimony of Semmelmann that he had twice seen Brewsterfail to stop at a stop sign,and that he had once seen Brewster reading a newspaperwhile driving in the 80-mile lane on the speed track.Obviously, the latter complaints against Brewster could not have had anything todo with his discharge,and I am convinced that the other alleged shortcomings aboutwhich Williams testified but which he did not mention in the discharge letter wereafterthoughts and makeweights which did not contribute to Williams'decision inmaking the discharge.Let us now examine the circumstances under which the Brewster-Vidaurri incidentof September 25 was reported and acted upon by Williams. There are several aspectsofRespondent's conduct which are hard to understand and which raise seriousquestionsinmy mind.Why would Vidaurri, a new road supervisor still beingtrained for the job by Supervisor Fletcher, have made out a written report on theincident-and his first such report at that-without first telling Fletcher about theincident and asking the latter's advice about what, if anything, to do?Moreover,why did not Vidaurri talk to Brewster about what caused him to cross the 60-milelane and stop before Vidaurri took any action?Why did neither Fletcher norWilliams attempt to learn Brewster's side of the story?Why did not Fletcher andWilliams ask Semmelmann, the purported witness, to tell what he saw rather thanmerely ask him whether he saw the incident, show him Vidaurri's report, ask himif that was what occurred, and have him sign that report?Why did Williams refuseto listen to any explanation from Brewster at the time of discharginghim?And,finally,why did Respondent at the hearing attempt to support its discharge action bydigging up charges against Brewster not mentioned in the discharge letter, and evenadducing evidence of his purported shortcomings which it did not even know aboutwhen discharging him?Vidaurri's failure to wait and talk to Brewster before making a written report-which it seems would be a natural thing to do-might have been explained byevidence of an ill feeling before the two men.19However,itwould not explainis Supervisor Marlin testified that he had talked to some of the men about their failureto put their steering columns in the proper position but had never made any writtenreport about such a matter.Assistant Manager Kelly testified that be gave either oralwarnings or written reprimands to drivers for neglecting to perform this part of the testbut that no driver was ever fired for that reasoniiBrewster testified that Vidaurri had not been talking to him since the union move-ment started,and Vidaurri testified that he had not had a friendly feeling towardBrewster since one morning,after he had been driving Brewster to work as a part of hiscar pool for about 8 or 9 months, Brewster asked Vidaurri in the future to pick him upat another address where he sometimes spent the night if Brewster was not at his regularaddress.These occurrences approximately coincided and each might have had somethingto do with a strained relationship between the two.Brewster'sdislike for Vidaurri,moreover,is evidenced by Supervisor Marlin's testimony,which I credit,that shortlyafter Vidaurri became a supervisor,Brewster remarked to Marlin one day as Vidaurripassed by,"There goes yourdriver supervisor,isn't he a smart?"using "dirty"curse words for the blanks. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhy Vidaurri failed to talk to his supervisor, Fletcher, or to Williams, about theincident before writing the report. If, as Fletcher reported to Williams, Vidaurriappeared to be "shook up" over the incident-a condition not very consistent withVidaurri's continuing to drive another 5-mile lap around the proving grounds, hisgassing up, and his changing of tires before giving his attention to the incident-itwould seem all the more likely that Vidaurri would want to discuss it with someone.Vidaurri's conduct aside, however, it seems strange that neither Fletcher norWilliams sought to have Semmelmann tell in his own words what he saw. Semmel-mann, though he had attended the first union meeting and was one of the eightemployees called in by Williams on August 13 and coercively threatened, causingSemmelmann to ask Williams whether the employees were then being given their"walking papers," thereafter apparently ceased supporting the Union and concededthat he may have attempted to persuade Rocha to cease supporting it. The actionsof Fletcher and Williams in showing Semmelmann the report made by his super-visor and inviting Semmelmann's adoption of the report rather than attempting tolearn independently from Semmelmann what his version would be, is more con-sistent with a desire to catalogue evidence against Brewster than to learn the fact.20Williams' decision to discharge Brewster and his preparation of the discharge letterwithout even waiting to talk to Supervisor Vidaurri, on the basis of whose cursorywritten report he was purporting to act, and his further refusal to ask for or even tolisten to Brewster's side of the story, is in marked contrast to the procedure heinsisted upon following before Rocha was discharged.Rocha, who had renouncedthe Union and had even telephoned Williams at his home to inform him of this fact,was treated with great patience, was talked to by his supervisors a number of timesabout his shortcomings, and when Assistant Manager Kelly reported to Williamsabout Rocha's serious misconduct and recommended Rocha's discharge, Williams,according to his own testimony, told Kelly to talk to Rocha and get "his side of thestory" before taking any action. It would seem that an elemental sense of fairnesswould have dictated that Williams hear Brewster's side of the story before takingany action. I am convinced that his failure to do so is explained by his desire tofind a pretext for discharging this active and agressive union leader and his unwill-ingness to listen to any explanation which might tend to weaken the plausibility ofthe pretextual reason.Upon the basis of all the evidence, I am convinced and find that the reasonsassignedby Respondent for discharging Brewster were mere pretexts, and that thereal reason was his support of and leadership in the union movement.2120 I do not regard Semmelmann's adoption of Vidaurri's report and his testimony re-garding what he saw Brewster do as very reliable because, regardless of other consid-ations, I do not believe that from a vantage point 300 yards behind Vidaurri, in the90-mile lane,he could have ascertained with any degree of accuracy how close Brewsterwas to Vidaurri when Brewster crossed the 60-mile lane and whether Vidaurri was forcedto go up to a higher lane.21 It has not been necessary in making the above finding to resolve the credibility issuesarising from the differing Brewster and Vidaurri versions of the September 25 incident,sinceWilliams, whose decision it was to discharge Brewster,had not been informed ofBrewster's version and therefore did not take that into consideration.In any event, Ihave grave misgivings about the reliability of Vidaurri's testimony.I have consideredamong other things, that in his testimony regarding the August 12 and 14 speeches madeby Williams,he purportedly could recall only those statements which appeared favorabletoWilliams'version, and did not testify regarding any of the threatening remarks towhich a number of the other witnesses testified and which I am convinced were made.I have also considered Vidaurri's role in the discharge of Morales,treatedsnfra,and howwidely his testimony varied from that of three other witnesses whose testimony I havecredited.Vidaurri, moreover,was a friend of Williams and on occasions had bowled withhim.I gained the impression at the hearing that he was anxious to cooperate withWilliams and I am convinced that he was a willing partner in Williams'plan to find apretext for discharging Brewster.Williams'statement at the hearing that he would have discharged Brewster even if hehad listened to and accepted the version to which Brewster testified is too self-serving andspeculative to be entitled to weight even if Williams'summation of Brewster's testimonyhad been substantially accurate-which it was not.Nor do I regard Biscoe'sopinionsbased upon hypothetical situations as too meaningful in evaluating Brewster's conduct,for those hypothetical situations fail to correspond with Brewster's version and Briscoe'sstatements of opinion,too, are self-serving and speculative and they do not represent thebasis upon which Respondent acted in discharging Brewster. UNITED STATES RUBBER COMPANY5714.The discharge of Morales on November 10, 1964JesusMorales was employed by Respondent as a regular testdriver in October orNovember 1963.As already noted, he was one of the three initiators of the unionmovement.He took over and made contact with the AFL-CIO representative ingetting the union organizational drive started after Villareal was transferred to officework.He was thereafter chosen as one of the three cochairmen of the Union'sorganizational committee.At the August 13 meeting, when Williams inquiredwhether the employees could not undo what they had started, it was Morales whoanswered that they could not.He was not intimidated by Williams' threats or byWilliams' action in twice thereafter calling him into the office and accusing him ofstartingfalse rumors.On one of these occasions, in late August or in September,Williams in a meeting with all the employees accused Morales of circulating a rumorto the effect that employee Perez had been offered a supervisor's job on the conditionthat he report on union people.Morales denied the charge and requested that he beconfronted with his accuser but Williams refused to reveal the source of his purportedinformation.Later, about September 15, while on layoff status, he testified on behalfof the Union at the representation hearing.And on November 5, the day beforethe representationelection,he was again called into Williams' office, with Ponceas a witness, and accused of falsely stating that if the Union won the election,Williams would have nothing to do withnegotiatinga contract.Morales explainedthat he had only said that Williams would be subject to Respondent's New Yorkoffice.Williams then stated that there had been a misunderstanding and he showedMorales and Ponce copies of contracts which were signed by local managers.Prior to the advent of the Union, Morales had received no complaint about themanner inwhich he was performing his duties. But thereafter he received a writtenreprimand and a 3-day disciplinary layoff on September 10 and was discharged onNovember 10.The circumstances surrounding this layoff and the discharge aredescribed below.On September 9, upon returning from a highway testrun in apickup truck,Morales drove the truck to Respondent'sgasisland and started filling the gasolinetank, using an automatic cutoff nozzle as was his custom.While waiting for thetank to fill, he busied himself with other duties about the truck, as was his practice.This was during a season when butterflies on the highway tended to clog the radiatorgrilland Morales had lifted the hood of the truck and was busy cleaning the butter-flies off the radiator by squirting water from a hose into the grill, when he noticedthat the automatic nozzle on the gasoline hose had failed to cut off and that about15 gallons of gasoline had spilled onto the driveway.The noise of the water beingsquirted into the radiator grill and splashing on the cement pavement below haddrowned out the noise of the spilling gasoline.Morales immediately cut off the gaspump, banged the automatic nozzle to make it kick off, cleaned up the mess, thenpromptly reported the incident to Supervisor Fletcher.Fletcher told him not toworry but to make a report of it on his gas ticket and that he, Fletcher, would takecare of the matter.Morales made the report as instructed.On the following day, he was summoned to Williams' office and, in the presenceof Assistant Plant Manager Kelly, was told by Williams that he was being given a3-day disciplinary layoff for having been responsible for the spillageof the gasoline.He was handed a letter, the body of which reads as follows:Ithas been reported by the Shift Supervisor that yesterday, September 9,through carelessness on your part you allowed approximately 15 gallons ofgasoline to overflow from the tank of your test vehicle while refueling at thegas island.This is still another mark against your record as a test driver, having had two(2) accidents in Company vehicles in less than one year andbeing sent homedue to reporting late for work, and we are forced to take disciplinaryaction atthis time.You are hereby given notice that you will be off work without payfor three (3) working days and that you will next report for work on themorning of September 16, 1964 on the 4:30 AM shift.You are also being given notice that due to your record asa testdriver, anyfurther action of this nature, accident, or failure to follow instructions in thefuture will result in your termination.Moraleshad not been reprimanded following either of the accidents referred toin that letterand Respondent was in this manner for the first time indicating that itconsidered him in some way to blame.22 The first accident, occurring in December-No evidence was adduced at the hearing regarding the alleged tardiness referred to inthe letter. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD1963, was occasioned by a doe and a fawn suddenly running from underneath abridge and onto the highway in front of the car which Morales was testdriving.Morales was unable to stop the car in time to avoid hitting them and a headlight ofthe car was damaged.When Morales reported the incident to Williams, the latter,according toMorales' credited testimony,merely stated that he was glad thatnothing elsehad happened and that Morales had used good judgment.The second accident referred to in the September 10 letter occurred on February 10,1964, when Morales, while testdriving at about 6:35 a.m. in spot foggy weather,crashed into the rear of a tractor-trailer truck which had stopped on the highwaywithout its lights on.Morales was driving about 55 miles an hour and approachingdenser fog when he saw the parked truck and could not stop in time to avoid hittingit.The car driven by Morales was demolished and Morales was hospitalized for aweek.The driver of the parked truck was fined as a result of his negligence and theinsurerof the truck owner paid Respondent for the loss of the car driven byMorales andpaid for theinjuries toMorales.Following the accident, according toMorales' credited testimony,Williams told him not to worry, that it was not hisfault,and that he could go back to work and the accident would not be heldagainsthim.23Following the gas island incident and 3-day layoff in September, Respondent couldapparently find no fault with Morales' work until November 9, 4 days after the elec-tionand during the pendency of Respondent's objections to the election.Respond-ent contends that on November 9 it received two reports of a violation by Moralesof company rules, and that these violations, considered in conjunction with the gasspillage incidentand his previous record referred to in the reprimand letter aboveset forth, caused it to discharge him on November 10.The first report was one written by Supervisor Vidaurri and given by him toSupervisor Fletcher who, in turn, transmitted it to Williams.The test of this reportreads:This morning I passed cars driven by Jiminez and Morales because I noticedMorales who was in the second car of the group was following too close to leadcar.Imotioned him to fall back to a safe distance and I continued for aboutthree miles and stopped.After a few moments later they passed me again andthis time Jimenez was too close to Morales. I did not overtake them this timeBecause I had to come to headquarters to change tires for high speed.WhenI got thru my test it was after 1.00 PM and I supposed they were through forthe day, so I did not get to talk to them personally!The second report was one written by Assistant Plant Manager Kelly to the effectthatMorales at I p in. had left the test steering wheel of his car in center positionrather than in the top position, as called for on the instructions posted on thedashboard.Neither Vidaurri nor Kelly spoke to Morales about these alleged violations.Vidaurri, who was still being trained by Fletcher as a supervisor, made out hiswritten report and gave it to Fletcher before mentioning the close-following incidentto Fletcher.Vidaurri was never consulted by Williams about the incident and sofar as the record shows neither was Kelly consulted by Williams about the allegedsteeringcolumn violation.Kelly testified that after writing up his report, he gave ittoWilliams or left it on Williams' desk.On the basis of these two written reports, and after discussing the matter withRespondent's Detroit counsel who were then visiting the Laredo facilities, Williamsprepared a discharge letter and on the following day summoned Morales to Kelly'soffice, and in the presence of Kelly, Morales, and Respondent's bookkeeper-secretary,Sasse, informed Morales that he was being discharged.He read to Morales thedischarge letter, the text of which is as follows:On September 10, 1964, you were given notice that in the event you failedto follow instructions, had an accident, or engaged in any other type of mis-conduct, you would be terminated.Ithas just been reported to me that on November 9, 1964 you failed tofollow written instructions that were posted on the dash board of C2289. Pur-suant to these instructions, you were required to leave the steering wheel in thetop position.Itwas found that after you left the car, the steering wheel was23Williams testified that at the time of the accident,he was primarily concerned withMorales'injuries,that he knew Morales had a big family,that he felt sorry for him, andthat he gave him the benefit of any doubtconcerningwhether he was contributorilynegligent in connection with the accident. UNITED STATES RUBBER COMPANY573in the center position. It was also brought to my attention that you participatedin unsafe conduct on November 9, 1964, by following too closely in violationof safety rules.Pursuant to the written notice of September 10, you are hereby terminated asof November 10, 1964. Before you leave Proving Grounds today, please returntoMrs. Sasse your I D. Card and clear up your uniform account.Morales refused to accept the discharge letterHe denied that he had followed tooclosely on the highway and also that he had failed to put the steering column in theup position.Williams insisted that he knew Morales had failed to properly positionthe steering column because Kelly had gone "directly" over to Morales' car immedi-ately afterMorales had parked and had found the steering column improperly posi-tioned.24Williams refused to discuss the matter further because, as he explained atthe hearing, "I had already given him written notice and there was no use discussingthings in the past."Thus, as in the case of Brewster, Williams summarily discharged Morlaes withoutconsulting the supervisors on the basis of whose brief written reports he purported toact, and without giving Morales an opportunity to tell his side of the story.IfWilliams had been willing to listen to Morales' side of the story about thealleged close-following incident reported by Vidaurri, or had attempted to make anindependent investigation of the charge, he would have discovered that a seriousquestion existed as to whether Morales had in fact been following too closely.On the day in question, Morales was driving at a test speed of 65 miles an houras the second in a three-car convoy, with Ponce ahead of him and Jimenez behindhim.At the time Supervisor Vidaurri passed Morales, motioned to him to dropback, and pulled in between Morales and Ponce, Morales was, according to Vidaurri,only about 100 feet behind Ponce.?According to Morales, he was between 800and 1,000 feet behind Ponce; according to Ponce, Morales was between 3 and 6blocks behind him; and according to Jimenez, he never saw Morales closer thanabout 1,000 feet behind Ponce.Morales saw Vidaurri through his rearview mirrorasVidaurri was approaching but did not consider his spacing was too close and didnot attempt to widen the distance between himself and Ponce until after Vidaurrimotioned for him to do so. I am convinced, and find, that at the most Vidaurricould have considered the spacing between Morales' and Ponce's cars as only slightlycloser than he thought desirable. Vidaurri's "main duty," according to Williams'September 17 notice to the employees, was "to be of aid to the test drivers andinstructthem in the proper method of test driving." But for what I am convincedwas a desire by Vidaurri to cooperate with Williams in finding a pretext for dis-chargingMorales-as I have found he did in Brewster's case-it seems reasonableto assume that Vidaurri would have sought to aid Morales and Jimenez (who wasalso a member of the Union's organizing committee) by discussing with them whathe believed to be the proper spacing rather than filing a written complaint againstthem, as he did.These was a wide variety of opinions even among Respondent's managementpersonnel as to the proper spacing of cars being tested on the highway. Briscoe,Williams' superior from Detroit, testified that, in according to the National SafetyCouncil which he accepted as an authority, vehicles, for safe driving, should bespaced a minimum of one vehicle length (about 18 feet) for every 10 miles per hourthe vehicle is traveling; this would be 117 feet apart for cars traveling at 65 milesan hour, the regular highway test speed for Respondent's vehicles and the speed atwhich Morales and other members of his convoy were traveling on the morning inquestion.Briscoe testified that this would be the minimum for convoys but that it isrecommended that cars traveling in convoy should travel further apart,and that24Kelly, however, testified that it was 3 or 4 minutes after Morales had parked his carthat Kelly looked at the steering column and found it in the center position. It is possible,as Morales suggested, that after he left the car with the steering column in an up positionby the wash rack, the person who moved the car to change the tires could have left thesteering column in the position in which Kelly found it I do not regard it as necessaryto decide whether Morales did in fact fail to properly position the steering column, foras pointed out in discussing a similar charge against Brewster, a number of other em-ployees occasionally neglected to properly position the steering column of their cars andKelly testified that no one had ever been discharged for this reason.Even assuming thatMorales in fact failed to leave the steering column in the up position on the occasion inquestion, I am convinced that such neglect was not a motivating factor in his discharge.If this was true, Vidaurri-according to all standards about which there was testi-mony-was himself engagingin anunsafe driving practice by driving so closely to thelead car and Morales' car; but I do not credit his testimony in this respect. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrucks are required to travel a minimum of 500 feet apart.Respondent's writteninstructions to the employees (Respondent's Exhibit No. 2) state: "When followinganother car, ... keep at least 100 feet apart, this distance will be extended as speedsincrease.... Spacing of test cars will be somewhat greater and in line with estab-lished procedures."Morales testified that he had been given different estimates bydifferent supervisors as to the proper spacing of test vehicles: that he was to usehis own judgment, stay about 800 feet apart, or about the distance between twotelephone poles.Ponce testified that he had been told different things by differentsupervisors: that the cars should be five car lengths, two or three telephone poles,a safe distance, or about 1,000 feet apart.Vidaurri testified that the spacing shouldbe about 1,000 feet; Supervisors Marlin and Fuller stated that the spacing should beabout one-fourth of a mile, that is, 1,320 feet; Supervisor Fletcher estimated that thespacing should be about three-tenths of a mile, that is, 1,584 feet; and Williamsstated that it should be 1,000 to 1,500 feet or spaced, for example, with one car atthe headquarters gate, one car about seven-tenths of a mile beyond that at the pylonon the highway, and one car in between-which would mean a spacing of about1,800 feet between cars.Thus, if Williams had taken the pains to investigate Vidaurri's charge againstMorales and had listened to Morales' side of the story-as he had insisted should bedone in Rocha's case, treatedsupra-heundoubtedly might have had grave mis-givings about the accuracy of Vidaurri's report that Morales "was following tooclose to the lead car," and would not likely have charged Morales with engaging in"unsafe conduct," as he did in the discharge letter. I am convinced that Williamswas not interested in learning the truth about either of the November 9 reports hereceived, and that he was interested only in finding a pretext to rid the plant of itsremaining most active union leader. I am also convinced that even at the time ofthe gasoline spillage incident on September 9,Williams was seeking to build arecord against Morales and would have seized upon that incident-as he almostdid 26-as a pretext for discharging Morales but for the obvious triviality of thatoffense.27Respondent's revival of the stale accident incidents occurring during the first fewmonths of Morales' employment, and concerning which it did not attempt to assessblame against him at the time they happened, is, in my view, only further evidenceof an attempt, initiated after Morales became a union leader, to build a case againsthim.Respondent, moreover, as an apparent afterthought, raked up and assignedat the hearing a still further purported reason for discharging Morales-the fact thatin July Respondent had received a letter from a hospital stating that Morales hadfailed to pay some hospital bills.At the time of receiving the letter, Williams merelyhad his secretary check with the hospital and advised Morales to try to pay the billsa little at a time.This matter was not mentioned to Morales either at the time ofhis layoff or of his discharge, and Respondent's action in spreading this matter uponthe record only reinforces my conviction that the reasons assigned for Morales'discharge were pretextual.2'Williams testified that he sought the advice of the Detroit office about firing Moralesbecause of the incident, was advised to treat Morales as he would be treated if the Unionwere not in the picture, and finally decided only to give him a warning and a 3-day layoff.21 In an attempt to magnify the seriousness of that incident, Williams with the supportof Assistant Manager Kelly and Supervisors Fuller and Fletcher, testified that drivers aresupposed to stay with the automatic nozzle and not leave it unattended even to wipe thewindshield or check the oil.This position, I find, is untenable for, as Supervisor Fletcherconceded, the advantage of using a nozzle with an automatic cutoff is that it permits thedriver to leave the gas tank unattended while he performs other duties around the vehiclewhile waiting for the gas tank to be filled.Williams further testified that drivers are notsupposed to clean butterflies off the radiator when on the gas island ; but, according to thecredited testimony of Morales, he never heard of any such instructions until after hereturned from his 3-day layoff.Moreover, Supervisor Fletcher testified: "To my knowl-edge, they [the drivers] have not been told when to clean the butterflies nor where."Headded that an air hose away from the gas island has been installed for that purpose.According to the uncontradicted and credited testimony of employee Garcia, this air hosewas installed subsequent to Morales' discharge.Finally,Williams testified that thespillage created a fire hazard because if a nozzle were dropped on the concrete pavement,itmight create a spark and, besides, there were frequent visitors in the office about 200feet away.Respondent argues in its brief that if one of these visitors should light acigarette or drop a match, a serious situation could develop.But there is no contentionthat visitors are permitted on the gas island and surely Respondent does not suggest thata visitor could throw a match or cigarette 200 feet. UNITED STATES RUBBER COMPANY575I find that Respondent discharged Morales because of his support of, and leader-ship in,the Union,thereby violating Section 8 (a) (3) and(I) of the Act.IV.THE REMEDYIt having been foundthatRespondent has engaged in certain unfair labor prac-tices,my- RecommendedOrder will require that Respondentcease and desist there-from and take certainaffirmativeaction designed to effectuate the policiesof the Act.Having found that Respondent discriminatorilydischargedSam Brewster andJesus Morales, in violation of Section8 (a) (3) and (1) of the Act, my RecommendedOrder willrequire that Respondentoffer to each of these employeesimmediate andfull reinstatementto his former or substantiallyequivalent position,withoutprejudiceto his seniority and other rights and privileges,and that Respondentmake each ofthem whole for any loss of earningshe may have suffered byreasonof thediscrimina-tion againsthim, by paying him a sum ofmoney equivalent to the amount henormally would have earned as wages fromthe date ofthe discrimination againsthim to the date of the offer of reinstatement,less his net earnings during such period.The backpayis to be computedon a quarterlybasis in the mannerprescribed by theBoardin F.W. WoolworthCompany, 90 NLRB 289, withinterest thereon at 6 per-cent as ascertained by the formula adoptedin IsisPlumbing & Heating Co.,138NLRB 716.In my opinion,Respondent'sdischarge of Brewster and Morales and its threatsof discrimination against other employees for exercisingthe rightsguaranteed themunder theAct demonstratea callous floutingof statutoryrestrictionswhich "go to thevery heartof theAct," as that phrase isused inN.L.R.B. v. Entwistle Mfg. Co.,120F. 2d 532 (C.A. 4).My RecommendedOrder will therefore require Respondentto cease and desist from infringing in any manner upon the rights guaranteed employ-ees by Section7 of the Act.CONCLUSIONS OF LAW1.By threatening employees with loss ofjobs for supporting the Unionor selectingit to represent them, Respondenthas interfered with, restrained, and coerced themin the exercise of theirSection 7 rights,in violation of Section 8(a)(1) ofthe Act.2.By discharging employees Sam Brewsterand JesusMorales because of theirsupport of, and leadership in, theUnion, Respondenthas violated Section 8(a)(3)and (1)of the Act.3.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.4.TheGeneralCounselhas not established by a preponderance of the evidencethat RespondentviolatedSection 8(a) (3) or (1) of the Act bydischarging ArmandoVillarealor Sabos MarcosRocha, Jr.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record,and pursuant to Section 10(c) of the NationalLaborRelations Act,as amended,it is hereby recommended that the Respondent,United States RubberCompany, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in United Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO, or any other labor organization, by discharging orotherwise discriminating in regard to hire or tenure of employment of any employee.(b)Threatening to discharge employees because they adhere to or engage inactivities in behalf of the above-named labor organization.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to form,join, or assist labor organiza-tions, to bargain collectively through representatives of their own choosing, and toengage in other concerted activity for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Offer to Sam Brewster and Jesus Morales immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges previously enjoyed by them, and make eachof them whole for any loss of pay he may have suffered by reason of the discrimina-tion against him, in the manner set forth in the section of this Decision entitled"The Remedy." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due them.(c)Post at its plant at Laredo, Texas, copies of the attached notice marked"Appendix." 28Copies of said notice, to be furnished by the Regional Director forRegion 23, shall, after being duly signed by Respondent, be posted by Respondentimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Respondent shall take reasonable steps to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps Respondent has taken to comply herewith.29In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decision andOrder."2D In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:,WE WILL offer Sam Brewster and Jesus Morales each immediate and fullreinstatementto his former or a substantially equivalent position, without preju-dice to his seniority and other rights and privileges, and make each whole forany loss of pay he may have suffered by reason of the discrimination against him.WE WILL NOT discourage membership in or activities on behalf of UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, or anyother labororganization,by discharging employees or otherwise discriminatingin regard to hire or tenure of employment or any term or condition of employ-ment of any of our employees.WE WILL NOT threaten to discharge employees because they adhere to orengagein activities on behalf, of the above-named Union.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin theexerciseof their rights guaranteed in Section 7 of the Act.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above Union, or any other labor organization.UNITED STATES RUBBER COMPANY,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify each of the above-named employees presently serving inthe Armed Forces of the United States of his rights to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. 228-4722,Extension 4271.